Citation Nr: 9908655	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-44 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for scleroderma due to 
herbicide exposure.

2.  Entitlement to an increased evaluation for service-
connected urethritis with left calyceal diverticulum, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected residuals of shell fragment wounds to the left 
lower leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In June 
1995, the RO denied the claim of service connection for 
scleroderma due to Agent Orange exposure, and the claims for 
increased ratings for left lower leg scars and urethritis.  
VA received the veteran's notice of disagreement in June 
1996, and a statement of the case was issued that July.  The 
veteran submitted his substantive appeal in August 1996.  
Although a hearing was scheduled at the veteran's request, he 
failed to appear.  


FINDINGS OF FACT

1.  There is no competent (medical) evidence which tends to 
show the incurrence or aggravation of scleroderma during 
service, or to demonstrate a nexus between scleroderma and 
exposure to Agent Orange during service. 

2.  The veteran's service-connected urethritis with left 
calyceal diverticulum is manifested by mild hesitancy, mild 
dysuria, and having to sit on the commode to void his 
bladder, but not by leakage, frequency, or infection, and not 
requiring dilatation. 

3.  The veteran's left leg shell fragment wound residuals are 
manifested by an asymptomatic scar and no more than moderate 
injury to muscle group XI, producing no functional deficit. 





CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for scleroderma.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The criteria for an evaluation greater than 10 percent 
for service-connected urethritis with left calyceal 
diverticulum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103, 4.7, 4.115a, Diagnostic Code 
7527 (1998).  

3.  The criteria for an evaluation greater than 10 percent 
for left lower leg shell fragment wound residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.7, 4.14, 4.40, 4.45, Diagnostic Codes 5311 
(effective prior to, and as of, July 3, 1997), 7805, 7806 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Service Connection for Scleroderma

The service medical records are negative for references to 
the treatment or complaints of skin disorders during service.  
The December 1969 separation examination report reflects a 
finding of normal skin, and the veteran did not report a 
medical history of any skin disorders at the time of his 
separation from service.  On VA examination of February 1970, 
the examiner noted that the skin was normal.

A review of the 1993 VA treatment records show that 
physicians initially thought that the veteran suffered from 
lymphedema of the legs due to his shrapnel injuries, and that 
he had also been diagnosed with cellulitis.  After a skin 
biopsy, it was concluded that the veteran suffered from 
scleroderma.  On Agent Orange examination of November 1994, 
the veteran reported a history of herbicide exposure during 
his service in Vietnam, and related such exposure to problems 
of chronic swelling in both legs.  He also mentioned his 
diagnosis of scleroderma, and that he had an infection during 
service after drinking contaminated water.  On examination, 
the examiner observed tight, brawny skin on both lower legs.  
The examiner pointed out that even though the left leg had 
been injured before, the skin of the right leg appeared 
somewhat brawny with chronic edema.  The skin of the fingers, 
hands and face appeared normal.  The examiner reported a 
diagnosis of questionable history of scleroderma with brawny 
skin of the legs noted bilaterally.
Service-Connected Urethritis

The service medical records show that in 1969, the veteran 
was treated and diagnosed with left calyceal diverticulum.  
On VA examination of February 1970, the examiner reported 
that there was slight left flank tenderness and that the 
kidneys were not palpable.  

In March 1970, service connection was established for 
urethritis with left calyceal diverticulum.  The disability 
was rated as 10 percent disabling. 

On VA examination of February 1998, the veteran denied having 
received urologic treatment in the past several years.  The 
examiner noted the following: no urinary frequency, but mild 
hesitancy and mild dysuria; no incontinence; no surgery; no 
evidence of recurrent infections; no stones; and no 
nephritis.  His hospitalizations went back to the 1960s, but 
not recently.  There had been no treatment for malignancy.  
It was further noted that the veteran did not need 
catheterization, dilations, drainage procedures, diet therapy 
or medications.  There had been no invasive or non-invasive 
procedures performed in the recent past.  Occasionally, he 
has to sit on the commode to void his bladder.  On physical 
examination, the penis was normal.  The testes were 
bilaterally descended, and the rectal examination revealed 
the prostate to be approximately 15 grams and non-nodular.  
There was no fistula.  Urinalysis was normal.  Renal function 
as judged by the creatinine was normal, and PSA was normal.  

The examiner noted that the veteran had been previously 
diagnosed with caliceal diverticulum, and that it was 
apparently done on military records.  The examiner mentioned 
that an IVP was not available at that VA facility.  According 
to the examiner, the clear urinalysis mitigated against the 
diagnosis of urethritis.  The examiner also noted that the 
diagnosis of calcaneal diverticulum was made by history.  The 
examiner further noted that the claims folder was not made 
available during that examination. 

Service-Connected Shell Fragment Wound Residuals of the Left 
Lower Leg

The service medical records document the incurrence of 
shrapnel injuries during a firefight in 1968.  The wounds 
were debrided, and the veteran was diagnosed with fragment 
wound of the left lower leg, and no artery or nerve 
involvement.  In 1968, the veteran complained of numbness, 
pain and burning.  The examiner concluded that it was scar 
maturation and nerve regeneration.  He also complained of 
paresthesia of the foot in 1969.  On the December 1969 
separation examination report, the examiner sketched what 
appears to be a surgical scar on the left leg.  On that 
sketch, the examiner indicated that there was an area of 
numbness located below the scar.  The examiner reported that 
there were no findings of muscle weakness.  It was determined 
that the gunshot wound entrance was left posterior heel, and 
that there was a 7 centimeter surgical excision scar on the 
left lateral calf.  

On VA examination of February 1970, the veteran complained of 
a pulling feeling in the left leg when walking and of some 
numbness on the outer skin of the leg.  The examiner noted 
that there was a well-healed incisional scar on the outer 
side of the left leg, measuring 3 1/2 inches long with 9 
pairs of suture marks transversely.  The lower edge of the 
wound was 7 inches above the external malleolus.  The 
examiner noted that the well-healed linear 1/2 inch scar just 
above the external malleolus left was the wound of entrance.  
The wound scars were not tender, depressed, raised, adherent, 
or contracted.  There was no atrophy, and there was some loss 
of sensation between the scars.  The examiner diagnosed 
residuals of shell fragment wound left leg, scars.  According 
to the x-ray report, bony structures were all regular in 
outline and bones of the "right" (sic) ankle appeared 
intact.  The x-rays did not reveal evidence of previous 
fracture or dislocation.  Also, the x-rays showed two small 
metallic foreign bodies in the soft tissues posterior to the 
lower shaft of the left tibia, about 2 inches above the level 
of the ankle mortise.  The largest measured 3/16 inches in 
size. 

Entitlement to service connection was established by rating 
action of March 1970.  A 20 percent evaluation was assigned.  

VA records dated in 1979 reflect the discovery of a fascial 
defect of the left lower leg with possible herniation of 
cystic mass or herniation of peroneal muscles.  The history 
of the shrapnel injury was noted, as well as the veteran's 
report of an accident in which a cement block fell and hit 
the left leg.  After that incident, the veteran had increased 
problems with swelling and numbness over the dorsal aspect of 
the left foot and pain on weightbearing.  On examination, he 
walked with a normal gait, but the swelling went down on 
"toe push off pushing of the gait" (sic) when walking.  
There was a soft mass, one inch wide and two inches long, 
over the lateral aspect of the left lower leg in the line of 
an old surgical scar.  There was a sharpness felt along the 
edge of the mass, and the examiner suspected that it was the 
fascia.  The mass was easily reducible with pressure over the 
same area.  Sensory to pin prick was intact, and there was 
full range of knee and ankle motion.  There was good muscle 
mass and tone, and no indication of compromise to 
circulation.  The remainder of the extremities were within 
normal limits.  Laboratory tests and x-rays revealed an out 
bulging of the soft tissue mass not readily seen on film.  
Also, there were no indications of bone involvement or 
fracture, and no evidence of shrapnel metal.  Further 
evaluation was scheduled for purposes of determining if the 
cyst was a herniation of the muscle or if it was due to a 
fascial defect, but the veteran did not return for such 
evaluation since he did not return upon use of a 72 hour 
pass.  

VA records show that in 1981, a fascial defect in the left 
gastrocnemius muscle secondary to the shrapnel wound 
sustained in service was found.  It had been symptomatic and 
a repair was performed.  When the area was explored the 
examiner learned that the surrounding tissue was not strong 
enough to support any sort of repair, and a fasciotomy was 
done distally and proximally

By rating action of June 1981, the veteran was assigned a 100 
percent convalescence rating under Paragraph 30, which was 
effective from April 12, 1981 to May 31, 1981.  His 20 
percent rating became effective from June 1, 1981 to August 
31, 1981.  He was then assigned a 10 percent rating which 
became effective September 1, 1981. 

On VA examination of January 1998, the veteran reported that 
his lower left leg occasionally swells.  According to the 
veteran, he is able to ambulate without difficulty, and he 
can perform his normal daily activities without dysfunction.  
He also noted that he can perform activities such as 
reciprocal stair climbing.  The examiner reported that there 
was a 10 centimeter surgical scar on the lateral aspect of 
the lower leg located about 3 centimeters from the tip of the 
lateral malleolus.  There were additional multiple scars 
peppered about the anterolateral aspect of the lower leg, and 
the examiner indicated that it was not possible to determine 
which scar was from the shrapnel injury.  The veteran 
reported that the scars were due to skin problems related to 
his heroin abuse.  There was no evidence of instability of 
the ankle, and there was no effusion, warmth or erythema.  
Dorsiflexion was 15 degrees, and plantar flexion was 30 
degrees.  The surgical scar was described as well healed, 
nonadherent, as well as nontender without evidence of 
ulceration, elevation or depression.  No significant tissue 
loss was appreciated.  There was no edema or keloid 
formation, and the scar was slightly lighter than the 
surrounding skin.  There was no disfigurement of the limb.  
Limitation with regard to tendon and motor function related 
to the scar was not appreciated.  The examiner diagnosed 
status post shrapnel wound to lower left leg with resultant 
scar, and no functional deficit.  The x-rays revealed two 
small metallic foreign bodies in the soft tissues posterior 
to the distal tibial metaphysis.  The largest metallic body 
measured 4 millimeters in diameter.  No bony abnormalities 
were identified of the left tibia and fibula.  





Legal Analysis
Service Connection for Scleroderma

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred, in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).  
Certain chronic diseases, including scleroderma, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
scleroderma.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

The Board finds that the first requirement for a well-
grounded claim has been met since there is medical evidence 
indicating that the veteran currently suffers from the 
claimed disability, scleroderma.  However, the evidence is 
lacking with regard to demonstrating the incurrence or 
aggravation of the condition during service, and with respect 
to showing a nexus between the condition and Agent Orange 
exposure.  

As presented above, the findings of scleroderma appear in 
records dated in the 1990s.  Although there is a diagnosis of 
scleroderma, there are no medical opinions regarding the date 
of onset or cause of the condition.  At this point, the 
evidence only shows that the veteran did not have the 
condition during service, and that it became manifest over 
twenty years after his separation from service.  Given this, 
the second requirement for a well-grounded claim has not been 
met.  

Although exposure to Agent Orange can be conceded based on 
the veteran's service in Vietnam, VA ADJUDICATION PROCEDURE MANUAL 
M21-1, pt. VI, par. 7.20b, the veteran's scleroderma is not a 
"disease associated with exposure to certain herbicide 
agents" listed under 38 C.F.R. § 3.309(e).  Here, the actual 
treatment records and 1994 VA examination report contain no 
medical opinions linking the veteran's current diagnosis of 
scleroderma to Agent Orange exposure.  Therefore, there is no 
competent evidence of a relationship to herbicide exposure.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's assertions that his scleroderma is 
related to his active service, particularly Agent Orange 
exposure, do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

The veteran's representative argues that the veteran should 
be afforded another VA examination since the examiner in 1994 
did not offer an opinion regarding a possible association 
between scleroderma and herbicide exposure.  As discussed, 
the controlling statute, 38 U.S.C.A. § 5107, specifically 
requires that a claimant for VA benefits present a well-
grounded claim.  For the reasons stated above, that is not 
the case here.  If a claimant has not presented a well-
grounded claim there is no "duty to assist" the claimant.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Therefore, 
an examination with opinion is not in order.  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the July 1996 statement of the case.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the "quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same..."  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration, the veteran may file a claim 
supported by medical evidence demonstrating the incurrence or 
aggravation of scleroderma during service, or medical 
evidence showing a nexus between scleroderma and exposure to 
herbicides during service.  


Increased Evaluations

The Board finds that the veteran's claims are well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.

Urethritis

Service connection is currently in effect for urethritis, 
rated 10 percent disabling under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 7527 (1998).  Diagnostic Code (DC) 
7527 contemplates prostate gland injuries, infections, 
hypertrophy, and postoperative residuals.  This DC provides 
that the conditions are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant. 

As noted on the most recent examination, there was no 
evidence of recurrent infections, and the veteran has not 
complained of any.  However, the veteran did indicate that 
there was mild hesitancy and dysuria, as well as occasionally 
sitting on the commode to void his bladder.  Therefore, the 
predominant disability appears to involve voiding 
dysfunction, which is rated as urine leakage, frequency, or 
obstructed voiding.  

With regard to obstructed voiding, the evidence does not show 
that there is urinary retention requiring intermittent or 
continuous catheterization, as required for a 30 percent 
rating for obstructed voiding.  The evidence also does not 
show that the veteran's complaints, including occasional 
sitting on the commode to void his bladder, are comparable to 
the need for catheterization.  A review of the evidence does 
not reveal findings or complaints of daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night, as required for a 20 percent rating for 
urinary frequency.  Also, it has not been shown that the 
disability has resulted in the wearing of absorbent materials 
which must be changed less than 2 times per day, as required 
for a 20 percent rating for urine leakage.  Therefore, the 10 
percent rating currently in effect, adequately accounts for 
the degree of disability documented in the evidence of 
record, and there is not a question as to which evaluation 
should apply.  38 C.F.R. § 4.7 (1998).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that DCs other than 7527, do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect.

In this case, it has not been shown that the criteria for a 
30 percent rating for renal dysfunction are currently met.  
The criteria for a 30 percent rating include: albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.  
However, no renal dysfunction or other pertinent 
manifestations have been demonstrated.  Therefore, the degree 
of disability is not comparable to what is required to rate 
the disability as renal dysfunction.  

Here, the preponderance of the evidence is against the 
veteran's claim for an evaluation greater than 10 percent for 
the urethritis, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case. 

Shell Fragment Wound Residuals of the Left Lower Leg

Service connection is currently in effect for the residuals 
of shell fragment wounds of the left leg, rated 10 percent 
disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5311 (1998).   Diagnostic Code (DC) 5311 
contemplates injuries to muscle Group XI, and a 10 percent 
rating is assigned for moderate muscle injury.  A 20 percent 
rating is assigned for moderately severe muscle injury. 

The Board points out that the regulatory criteria for the 
evaluation of muscle injuries were amended, effective July 3, 
1997.  62 Fed. Reg. 30235- 30240 (June 3, 1997).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the changes essentially leave the 
application of the provisions of DC 5311 unchanged.  Also, 
the most recent supplemental statement of the case  of 
February 1998 reflects consideration of the most recent 
criteria. 

Given the most recent examination findings, it has not been 
shown that the degree of disability is more than moderate 
muscle injury, as contemplated by the criteria for a 10 
percent rating under DC 5311.  As noted, on the most recent 
examination, the examiner ultimately determined that there 
was no functional deficit, and that there was a resultant 
scar.  Also, when examined, the veteran himself reported that 
he could ambulate without difficulty and perform his normal 
daily activities without dysfunction, and that his primary 
complaint involved occasional swelling of the lower left leg.  
In this case, the rating currently assigned adequately 
represents the complaints of occasional swelling and aching 
that the veteran relates to his disability, and these 
symptoms do not more nearly approximate the degree of 
disability contemplated by the criteria for a 20 percent 
rating.  Since this is the case, there is no question as to 
which of the two evaluations should apply.  38 C.F.R. § 4.7 
(1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5311, do not provide a basis to assign an evaluation higher 
than the 10 percent evaluation currently in effect.

As noted in the examination report, there is a resultant scar 
from the shrapnel injury and no functional deficit.  However, 
the scar was described as well healed, nonadherent, and was 
nontender without evidence of ulceration, elevation or 
depression.  No significant tissue loss was appreciated, and 
there was no edema or keloid formation.  Also, the scar was 
slightly lighter than the surrounding skin.  It was also 
noted that the veteran reported that some of the scars on his 
leg were due to his heroin use.  However, given the 
description of the scar on examination, it does not appear to 
be similar to third degree burns (DC 7801).  Also, the 
description of the skin, with regard to the shrapnel wound, 
does not suggest exudation or itching constant, extensive 
lesions, or marked disfigurement, as required for a 30 
percent rating for eczema under DC 7806.  

Scars can be rated on limitation of the part affected under 
DC 7805.  In this case, the limitation of the affected part 
would result in the application of DC 5311, since the injury 
affected the muscles.  For reasons stated above, the degree 
of limitation is adequately described as moderate muscle 
injury given the complaint of aching and occasional swelling.  

Here, the preponderance of the evidence is against the 
veteran's claim for an evaluation greater than 10 percent for 
the shell fragment wound residuals of the left leg, therefore 
the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case. 

ORDER

The claim of entitlement to service connection for 
scleroderma is not well grounded, and the appeal is denied.

Entitlement to an evaluation greater than 10 percent for 
service-connected urethritis has not been established, and 
the appeal is denied.

Entitlement to an evaluation greater than 10 percent for 
service-connected left leg shell fragment wound residuals has 
not been established, and the appeal is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


